Exhibit 10.1

 

October 15, 2020

 

Spartacus Acquisition Corporation

6470 E Johns Crossing, Suite 490

Duluth, GA 30097





Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Spartacus Acquisition Corporation, a Delaware corporation (the
“Company”), and B. Riley Securities, Inc., as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of up to 23,000,000 of the Company’s units
(including up to 3,000,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one-half of
one redeemable warrant. Each whole warrant (each, a “Warrant”) entitles the
holder thereof to purchase one share of Common Stock at a price of $11.50 per
share, subject to adjustment. The Units will be sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the Units
listed on The Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Spartacus Sponsor LLC (the “Sponsor”), B. Riley Principal
Investments, LLC (“B. Riley”) and the undersigned individuals, each of whom is a
member of the Company’s board of directors and/or management team (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1. The Sponsor, B. Riley and each Insider agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval.  If the Company engages in a
tender offer in connection with any proposed Business Combination, the Sponsor,
B. Riley and each Insider agrees that it, he or she will not seek to sell its,
his or her shares of Capital Stock to the Company in connection with such tender
offer.

 

2. The Sponsor, B. Riley and each Insider hereby agrees that in the event that
the Company fails to consummate a Business Combination within 18 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation (the “Charter”), the Sponsor, B. Riley and each Insider shall
take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter, subject to lawfully available
funds therefor, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (as defined
below), including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor, B. Riley and each Insider agrees
not to propose any amendment to the Charter to modify the substance or timing of
the ability of holders of Offering Shares to seek redemption in connection with
a Business Combination or the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
such time set forth in the Charter, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its taxes, divided by the number of then outstanding Offering
Shares.

 



 

 



 

The Sponsor, B. Riley and each Insider acknowledges that it, he or she has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares held by it, him or her. The
Sponsor, B. Riley and each Insider hereby further waives, with respect to any
shares of Common Stock held by it, him or her, if any, any redemption rights it,
he or she may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a stockholder vote to approve such Business Combination or a
stockholder vote to approve an amendment to the Charter to modify the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company has not consummated a Business Combination within the time period
set forth in the Charter or in the context of a tender offer made by the Company
to purchase shares of Common Stock (although the Sponsor, B. Riley, the Insiders
and their respective affiliates shall be entitled to redemption and liquidation
rights with respect to any Offering Shares it or they hold if the Company fails
to consummate a Business Combination within the time period set forth in the
Charter).

 

3. During the period commencing on the date of the Underwriting Agreement and
ending 180 days after such date, the Sponsor, B. Riley and each Insider shall
not, without the prior written consent of the Representative, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Capital Stock owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Capital Stock owned by it, him or
her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). Each of the Insiders, B.
Riley and the Sponsor acknowledges and agrees that, prior to the effective date
of any release or waiver, of the restrictions set forth in this paragraph 3 or
paragraph 7 below, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor shall (x) apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.15 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.15 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less interest earned on the Trust Account which may be withdrawn to pay taxes,
(y) not apply to any claims by a third party or a Target which executed a waiver
of any and all rights to the monies held in the Trust Account (whether or not
such waiver is enforceable) and (z) not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. The Indemnitor shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitor, the Indemnitor notifies the Company in
writing that it shall undertake such defense.

 



2

 



 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,000,000 Units in full within 45 days
from the date of the Prospectus (and as further described in the Prospectus),
the Sponsor agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 750,000 multiplied by a fraction, (i) the numerator of which
is 3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,000,000. The Sponsor will be required to forfeit only that number of Founder
Shares as is necessary so that the Initial Stockholders will own an aggregate of
20.0% of the Company’s issued and outstanding shares of Capital Stock after the
Public Offering.

 

6. (a) The Underwriters acknowledge that each Insider may become an officer or
director of another special purpose acquisition company with a class of
securities intended to be registered under the Exchange Act, even before the
Company has entered into a definitive agreement regarding an initial Business
Combination.

 

(b) The Sponsor, B. Riley and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor, B. Riley or an Insider of its, his or her
obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9, as applicable, of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

 

7. (a) The Sponsor, B. Riley and each Insider agrees that it, he or she shall
not Transfer any Founder Shares (or shares of Common Stock issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination or (B) subsequent to the Business
Combination, (x) if the last sale price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Founder Shares Lock-up Period”).

 

(b) The Sponsor, B. Riley and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of a Business Combination (the
“Private Placement Warrants Lock-up Period”, together with the Founder Shares
Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, B.
Riley, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors or any affiliate of the Sponsor or to any member(s) of the Sponsor or
any of their affiliates; (b) in the case of an individual, by gift to a member
of such individual’s immediate family or to a trust, the beneficiary of which is
a member of such individual’s immediate family, an affiliate of such individual
or to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
shares or warrants were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; or (g)
by virtue of the laws of the State of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor; provided, however,
that in the case of clauses (a) through (e) or (g), these permitted transferees
must enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions herein.

 



3

 



 

8. The Sponsor, B. Riley and each Insider represents and warrants that it, he or
she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate, the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is) .

 

10. The Sponsor, B. Riley and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 7,187,500 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 937,500 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.0035 per share,
prior to the consummation of the Public Offering of which 1,437,500 were
contributed back to the Company, resulting in an aggregate of 5,750,000 Founder
Shares outstanding (up to 750,000 Shares of which are subject to complete or
partial forfeiture by the Sponsor if the over-allotment option is not exercised
by the Underwriters) ; (iv) “Initial Stockholders” shall mean the Sponsor and
any Insider that holds Founder Shares; (v) “Private Placement Warrants” shall
mean the Warrants to purchase up to 8,104,244 shares of Common Stock of the
Company (up to 9,154,244 if the over-allotment option is exercised in full) that
the Sponsor has agreed to purchase for an aggregate purchase price of $8,104,244
in the aggregate (up to $9,154,244 if the over-allotment option is exercised in
full), or $1.00 per Warrant and the Warrants to purchase 645,756 shares of
Common Stock of the Company that B. Riley has agreed to purchase for an
aggregate purchase price of $645,756, or $1.00 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).







 

12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each officer and director
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any of the Company’s
directors or officers.

 



4

 



 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2021; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

21. The Company, the Sponsor and each Insider hereby acknowledges and agrees
that the Representative on behalf of the Underwriters is a third party
beneficiary of this Letter Agreement.

 

[Signature Page Follows]

 

5

 

 

Sincerely,

 

  SPARTACUS SPONSOR LLC, a Delaware limited liability company   Managing
Members:   CCUR HOLDINGS, INC.         By: /s/ Igor Volshteyn     Name:  Igor
Volshteyn     Title: President and COO         MILFAM CI LLC SPARTACUS       By:
MILFAM CI Management LLC   Its: Manager         By: /s/ Neil Subin     Name: 
Neil Subin     Title: Sole Member

 

  B. RILEY PRINCIPAL INVESTMENTS, LLC, a Delaware limited liability company    
    By: /s/ Daniel Shribman     Name: Daniel Shribman     Title: President



 

  By: /s/ Peter D. Aquino     Name:  Peter D. Aquino

 

  By: /s/ Igor Volshteyn     Name:  Igor Volshteyn

 

  By: /s/ Alan Howe     Name:  Alan Howe

 

  By: /s/ Eric Edidin     Name:  Eric Edidin

 

  By: /s/ Andrew Day    

Name:  Andrew Day



        By: /s/ Shelly C. Lombard     Name:  Shelly C. Lombard        



By:

/s/ Skyler Wichers    

Name:  Skyler Wichers



 

Acknowledged and Agreed:       SPARTACUS ACQUISITION CORPORATION         By: /s/
Igor Volshteyn     Name: Igor Volshteyn     Title: Chairman and Chief Executive
Officer  

 

 

6

 

 